DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 12, line 3, the phrase “optionally removing any excess liquid coating” renders the claim indefinite, as it is unclear if this limitation in a part of the claimed invention.  Clarification or correction is required.
Claims 13-14 depend from claim 12 and likewise are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-4,10,11,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3061903 to Guerriero et al. in view of Chong et al. 20160369606.
Referring to claim 1, Guerriero (see fig. 1) discloses  a gas extraction system comprising: a heater (100)  configured to receive a wellbore servicing fluid sample and discharge a heated wellbore servicing fluid sample, wherein the heater comprises an internal heat exchange surface ; a gas extractor ( 53) configured to receive at least a portion of the heated wellbore servicing fluid sample and extract an extracted gas from the heated wellbore servicing fluid sample; and one or more detectors (55)  configured to receive at least a portion of the extracted gas and provide an analysis of the extracted gas (see claim 12).  Guerriero does not disclose internal heat exchange surface coated with a superhydrophobic coating composition.  Chong teaches using a superhydrophobic coating composition on heat transfer surfaces of heat exchanger surface to prevent fouling ( see paragraph 0049).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Guerriero to have internal heat exchange surface coated with a superhydrophobic coating composition  as taught by  Chong in order to prevent fouling on the heat transfer surface of the heat exchanger surface.
Referring to claims 2-4, the applicant does not positively recite the wellbore servicing fluid, however, Guerriero disclose the water based drilling fluid (see paragraph 0022).

Referring to claim 11, Chong teaches the coating is applied in situ to an internal heat exchange surface of the heater ( see paragraph 0049, deposit of material applied to heat transfer surface of heat exchanger). 
Referring to claim 15, Guerriero (see fig. 12)  discloses a method of surface data logging comprising: pumping a wellbore servicing fluid downhole through an internal flow bore of a tubular ( 29) positioned in the wellbore, out an end of the tubular ( drilling fluid exits drill string 29 at drilling head 27) , and back uphole via an annulus located between the tubular and wellbore wall ( drilling fluid goes up annulus to discharge pipe 
Referring to claim 16, Guerriero, as modified does not disclose the heat exchange surface coated with the superhydrophobic coating composition comprises steel or stainless steel.  However, the examiner takes official notice that, it is well known in the art have heat exchange to be entirely made of steel.  Therefore, as it is well known in the art for the entire heat exchanger to be made of steel, it would be obvious to one of ordinary skill in the art  before the effective filing date to further modify method disclosed by Guerriero, as modified, by Chong to have the heat exchange surface .

Claims 5-9, 12-14,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3061903 to Guerriero et al. in view of Chong et al. 20150129210 as applied to claim 1, 11, and 15 and further in view of Koene et al. 20160369606.
Referring to claims 5-9, Guerriero, as modified by Chong, does not disclose the superhydrophobic coating composition comprises the claims composition as claimed.  Koene teaches a superhydrophobic coating comprising the superhydrophobic coating composition comprises an acid catalyzed condensation reaction product comprised of: an organic polymeric silane selected from the group consisting of polycaprolactone polyols having 2 to 4 hydroxyl groups reacted with an isocyanate-terminated silane and polyurea silanes; an inorganic metal alkoxide; and a fluorinated silane (see claim 1), wherein the polycaprolactone polyol has a molecular weight between 50 and 10,000 g/mol (see claim 2),  wherein the polyurea silane is a reaction product of an amine having at least two primary or secondary amine groups with an isocyanate-terminated silane (see claim 3), wherein metal alkoxide comprises at least one hydrolyzable compound having at least one silane group represented by the formula Si(R1)x(R2)4-x per molecule, wherein RI represents a C1-C8 alkyl group, an epoxide group, a vinyl group, an acrylic group, R2 represents a hydrolyzable alkoxy group or halide group, and x is 0, 1, 2 or 3 (see claim 5), wherein the fluorinated silane is a compound having the formula Rfl Si(R1)x(R2)3-x where Rfl represents a fully or partially perfluorinated 
Referring to claim 12, Guerriero, as modified, by Chong does not specifically disclosed how the coating is applied.  Koene teaches a known method of applying a superhydrophobic coating to a substrate is to flow  the superhydrophobic coating on the substrate  and allow the coating to cure to become a solid coating (see col. 7, lines 61-65).  As  flowing a superhydrophobic coating on a substrate and allowing the coating to cure to become a solid coating is a known method  of applying a superhydrophobic coating, it would be obvious to one of ordinary skill in the art  before the effective filing date to further modify method disclosed by Guerriero, as modified, by Chong to flow a liquid coating composition into a fluid flow passage of the heater comprising the internal heat exchange surface, and curing the liquid coating composition to become a solid coating in view of the teachings of Koene.
Referring to claim 13, Koene teaches is the coating is cured at a temperature of less than or equal to 180 degrees Celsius for a period of time from 5 minutes to 12 hours (see col. 7, lines 65-67).
Referring to claim 14, Guerriero, as modified, discloses the coating is cured at a temperature of 100-15 degrees C (see Koene,  col. 6, lines 39-40). However, the 
Referring to 17, Guerrier, as modified, does not disclose the heat exchange surface coated with the superhydrophobic coating composition retains less than 25 weight percent of water based drilling fluid contacted with the heat exchange surface at a temperature of 150 degrees Celsius for a time period of greater than or equal to 1 hour.  Koene teaches a superhydrophobic coating composition comprises the same materials as the disclosed  superhydrophobic coating composition (see claim 1) and therefore will have the same properties as the disclosed superhydrophobic coating composition. Thus, Koene teaches a superhydrophobic coating composition retains less than 25 weight percent of water based drilling fluid contacted with the heat exchange surface at a temperature of 150 degrees Celsius for a time period of greater than or equal to 1 hour.  It would be obvious to substitute one type of a superhydrophobic coating for another type.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further the method disclosed by Guerriero, as modified by Chong, to have the heat exchange surface coated with a superhydrophobic coating composition retains less than 25 weight percent of water based drilling fluid contacted with the heat exchange surface at a temperature of 150 degrees Celsius for a time period of greater than or equal to 1 hour in view of the teachings of Koene because it 
Referring to claim 18, Guerriero, as modified, does not disclose less than 25 percent of the surface area of the heat exchange surface retains residue of a water based drilling mud contacted with the heat exchange surface at a temperature of 150 degrees Celsius for a time period of equal to or greater than 1 hour following cleaning of the heat exchange surface via tap water and weak acid. Koene teaches a superhydrophobic coating composition comprises the same materials as the claimed invention (see claim 1). It would be obvious to substitute one type of a superhydrophobic coating for another type. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further the system disclosed by Guerriero, as modified by Chong to have superhydrophobic coating composition as disclosed by the applicant in view of the teachings of Koene, because it would be obvious to substitute one type of superhydrophobic coating composition for another type. Moreover, since Guerriero, as modified by Chong and Koene discloses a heat exchange surface with a superhydrophobic coating composition that  comprises the same materials as the disclosed  superhydrophobic coating composition (see Koene, claim 1) and  the modified heat exchanger  with superhydrophobic coating composition with the  will have the same properties as the disclosed  heat exchanger superhydrophobic coating composition.  Thus, Guerriero, as modified by Chong and Koene, less than 25 percent of the surface area of the heat exchange surface retains residue of a water based drilling mud contacted with the heat exchange surface at a 
Referring to claim 19, Guerriero, as modified, does not disclose the superhydrophobic coating has a contact angle for water droplets of greater than or equal to 140 degrees.  Koene teaches a superhydrophobic coating composition comprises the same materials as the disclosed  superhydrophobic coating composition (see claim 1) and therefore will have the same properties as the disclosed superhydrophobic coating composition. Thus, Koene teaches a superhydrophobic coating has a contact angle for water droplets of greater than or equal to 140 degrees.  It would be obvious to substitute one type of a superhydrophobic coating for another type.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further the method disclosed by Guerriero, as modified by Chong, to have the superhydrophobic coating has a contact angle for water droplets of greater than or equal to 140 degrees in view of the teachings of Koene because it would be obvious to substitute one type of superhydrophobic coating composition for another type.
Referring to claim 20, Guerriero, as modified, does not disclose the superhydrophobic coating displays a lotus effect upon contact by a drop of water.  Koene teaches a superhydrophobic coating composition comprises the same materials as the claimed invention (see claim 1). Therefore, Koene teaches a superhydrophobic coating that displays a lotus effect upon contact by a drop of water. It would be obvious to substitute one type of a superhydrophobic coating for another type.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Giovanna Wright/           Primary Examiner, Art Unit 3672